Citation Nr: 9935179	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.I. and M.I.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945 and from April 1951 to February 1966; he died 
July 11, 1994.  The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In connection with her claim, the appellant presented 
testimony before a member of the Board in April 1998; a 
transcript of that hearing is associated with the claims 
file.  The Board notes that at that time of the Board hearing 
conducted in April 1998, the appellant's representative 
raised for the first time the issue of entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318.  The Board referred that 
matter to the RO when it remanded the case in July 1998.  The 
RO denied such benefits and advised the appellant of same in 
a supplemental statement of the case issued in August 1999.  
Thereafter, the appellant, through her representative, 
continued to present argument relevant to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  Although there appears to be 
a question as to whether an appeal was perfected with respect 
to that issue within 60 days after issuance of the 
supplemental statement of the case, the appellant has, 
throughout her appeal, consistently raised and argued such 
point, as one of the bases upon which she claims entitlement 
to DIC benefits.  The United States Court of Appeals for the 
Federal Circuit has held that the veteran's rights and 
interests should not be foreclosed by the way in which the 
agency framed the issue under dispute and that the veteran 
can clarify the scope of his appeal subsequent to filing.  
See Collaro v. West, 136 F.3d 1304, 1309 (Fed. Cir. 1998).  
Such matter is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran died July 11, 1994.  The death certificate 
indicates the cause of death as a self-inflicted, intraoral 
gunshot wound.

2.  The claims file contains no competent evidence that any 
adjudicated service-connected disability or incident of 
military service resulted in any psychiatric disorder or 
mental unsoundness leading to the veteran's suicide.

3.  The existing record is devoid of competent medical 
evidence to establish that any service-connected disability 
caused, hastened, or substantially and materially contributed 
to the veteran's death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §§ 
1310, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During military service the veteran was diagnosed with and 
treated for papillary adenocarcinoma of the thyroid with 
metastasis.  Surgical resection of the right laryngeal nerve 
resulted in incomplete paralysis of his right vocal cord and 
a scar on his right neck.  By rating decision dated in May 
1966 the RO established service connection and assigned 
disability evaluations as follows:  post-operative carcinoma 
of the thyroid with regional metastases and 
hypoparathyroidism, evaluated as 100 percent disabling; 
paralysis of the right vocal cord, evaluated as 30 percent 
disabling; and a contracture scar of the right radical neck 
with resulting limitation of motion, evaluated as 20 percent 
disabling.  The RO also established service connection for 
bilateral defective hearing, evaluated as 20 percent 
disabling, and for a left inguinal hernia, evaluated as zero 
percent disabling.  The RO further awarded the veteran 
special monthly compensation.

The veteran was afforded a VA examination in March 1971.  At 
that time he reported treatment and follow-up at the United 
States Air Force Medical Center, Wilford Hall, for his 
thyroid cancer, without major problems.  The VA examination 
included evaluation of the veteran's hearing loss, hernia and 
post-surgical and treatment residuals of thyroid cancer.  
Cancer treatment was noted to be ongoing.  In a rating 
decision dated in September 1971 the RO reduced the 
disability evaluation assigned for carcinoma of the thyroid 
from 100 percent to zero percent; separate evaluations of 20 
and 30 percent for residuals of scarring and vocal cord 
paralysis, respectively, remained in effect resulting in a 
combined evaluation reduced from 100 percent to 60 percent.  
The veteran was notified of the reduction at his last address 
of record by letter dated in September 1971.  He did not 
respond.

In a letter dated January 13, 1994, K.T., a Major in the 
United Stated Air Force Medical Corps and Staff 
Endocrinologist at Lackland Air Force Base, indicated that 
the veteran's thyroid cancer recurred in November 1991 and 
that the veteran was treated in January 1992 with high-dose 
radioiodine therapy.  Dr. K.T. stated that the veteran 
remained 100 percent disabled because of his cancer and 
because of occupational deafness that occurred while in the 
Air Force.  Dr. K.T. also noted that the veteran suffered 
from secondary hypoparathyroidism, and from hypertension and 
diabetes mellitus, all controlled on medications.  

That letter was received in August 1994, along with the 
appellant's claim for death benefits.  She related the 
veteran's history of treatment for thyroid cancer beginning 
in service and reported consequences that included impotence 
and growing frustration that led to physical and mental abuse 
of the appellant and her children over the years.  The 
appellant then related the recurrence of the veteran's 
thyroid cancer and stated that he hated the necessary 
treatment and at one point prepared a list of things that 
would be helpful to his family if he died.  The appellant 
then stated that in July 1994 the veteran found himself 
unable to urinate and self-diagnosed prostate cancer, as 
indicated in a note he left on the day he died.  A copy of 
the note left by the veteran is included in the claims file.  
It reads, in part, "I'm sorry I just can't take anymore.  My 
prostate has gone bad, no doubt cancer.  Can't urinate at 
all."  A death certificate shows the date of death as July 
11, 1994, and identifies the cause of death as a self-
inflicted intraoral gunshot wound.  

Also included in the claims file is a letter written to the 
appellant by Rabbi L.P. in July 1994; the letter expresses 
support and grief to the appellant.  The Rabbi stated that it 
had been a long time since he had spoken to the veteran but 
remembered the tensions existing in the veteran's life, with 
emotions such as anger, frustration, a sense of limitation, 
bitterness, impatience and broken communication.  

At the time of the personal hearing before the Board in April 
1998, the appellant and her son and daughter testified.  The 
appellant set out the veteran's treatment and following for 
his cancer problems.  She stated that he was angry and 
frustrated and depressed.  Transcript at 3-4.  She stated 
that the veteran was not undergoing cancer treatment at the 
time of his death.  She stated that at the time of recurrence 
he had undergone one treatment and that upon release from the 
hospital the veteran was of the belief that no more treatment 
was required.  Transcript at 10-11.  The appellant 
specifically related having spoken to the veteran's physician 
and that that physician indicated no evidence of prostate 
cancer or depression prior to the veteran's death.  
Transcript at 13.  The appellant related that the veteran's 
Rabbis were aware of the veteran's depression.  Transcript at 
14.  The veteran and appellants' children related the 
difficulties during the veteran's initial cancer treatment 
and his frustration with his hearing loss and later cancer 
treatment.

In July 1998, the Board remanded the claim to ensure that 
outstanding medical evidence, such as reports of treatment 
and/or evaluation proximate to the veteran's death, and any 
autopsy report were obtained.  An autopsy report is of record 
, confirming the manner of death as suicide.  A police report 
recounts the incident, as confirmed by the appellant and her 
son.  Also obtained were records of medical treatment at 
Wilford Hall, United States Air Force Medical Center dated in 
the 1980s and 1990s.  Those records reflect ongoing 
monitoring and medication therapy for diagnoses of 
hypothyroidism, hypertension and diabetes mellitus, without 
suggestion of cancer recurrence until late 1991/early 1992.  
Records do not contain note of any complaint of depression, 
or any physician's comment or notation relevant to 
psychiatric symptoms or diagnosis.  

Pertinent Criteria

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
U.S.C.A. § 1310 (West 1991 and Supp. 1999); 38 C.F.R. § 
3.312(a) (1999).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1999).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (1999).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Service connection may be granted for the cause of death by 
suicide where it is shown that at the time of death, the 
veteran was of an unsound mind and the precipitating 
unsoundness was the proximate result of a service-connected 
disease or injury.  In order to show that such suicide was 
willful misconduct, there must be evidence of the veteran's 
intent to commit such act.  38 C.F.R. 3.302(a) (1999); see 
Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995).  In order to 
substantiate a claim for mental unsoundness, there must be 
evidence that the veteran, at the time of the suicide, was so 
unsound mentally that he or she did not realize the 
consequence of such an act, or was unable to resist such 
impulse based on all available lay and medical evidence 
pertaining to his or her mental condition at the time of 
suicide.  38 C.F.R. 3.302(b)(1) (1999).  The act of suicide 
alone may be sufficient evidence upon which to base a finding 
of mental unsoundness under the regulation; unless there is 
evidence of a reasonable adequate motive for suicide, the act 
will be considered the result of mental unsoundness.  Sheets 
v. Derwinski, 2 Vet. App. 512, 516 (1992); 38 C.F.R. 
3.302(b)(2) (1999).  Because "willful misconduct" requires 
an intentional act under 38 C.F.R. § 3.1(n), and because 
intent presupposes sufficient mental capacity at the time of 
the act to understand its nature, insanity, if proven, would 
constitute a viable defense under VA law.  38 C.F.R. § 
3.354(a) (1999).

As a prerequisite for a finding of service connection for a 
mental disability, that disability must be recognized by or 
analogous to those conditions listed in 38 C.F.R. § 4.132 and 
must either have been incurred in or aggravated by service, 
or must be a psychosis which became manifest within one year 
after the date of separation from service to a 10 percent 
degree of disability.  See 38 U.S.C.A. §§ 1110, 1112(a)(1) 
(West 1991); Warren v. Brown, 6 Vet. App. 4, 5 (1993).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Notwithstanding the foregoing, service connection 
may be granted for disease which is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).  Service connection may also be granted for 
disability which is due to service-connected disease or 
injury.  38 C.F.R. § 3.310 (1999).  See Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

Under 38 U.S.C.A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") to be "one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible" in order 
meet the burden established in the statute.  Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well grounded claim for the cause of a veteran's death 
requires competent evidence of the veteran's death; a disease 
or injury which was incurred in service (lay or medical 
evidence); and a nexus between the in-service disease or 
injury and the veteran's death (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed.Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza); and 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996) (applying Caluza 
analysis to death claims).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

The appellant contends that the veteran's suicide was a 
result of mental unsoundness related to his service-connected 
thyroid cancer.  Specifically she argues that the veteran's 
extensive treatment and hospitalization for his thyroid 
cancer caused him to be extremely fearful and depressed so 
that when he self-diagnosed the onset of a new cancer, 
prostate cancer, he opted to take his life and escape any 
additional cancer treatment.  She thus argues that service 
connection for the cause of the veteran's death is warranted.

At the time of his death the veteran was service-connected 
for post-operative carcinoma of the thyroid with regional 
metastases and hypoparathyroidism; paralysis of the right 
vocal cord; a contracture scar of the right radical neck; 
bilateral defective hearing; and a left inguinal hernia.  As 
indicated on the death certificate, the immediate cause of 
the veteran's death was a self-inflicted gunshot wound.  
Thus, no adjudicated service-connected disability is shown on 
the death certificate to have caused or contributing to the 
veteran's death.

The appellant argues that, in fact, that the mental state 
that resulted in the veteran's  suicide was directly related 
to his service-connected disabilities.  She cites 
frustration, anger, fear and depression from years of cancer 
treatment and difficulty hearing, and states that the veteran 
was fed up with his experiences.  The appellant therefore 
argues that upon convincing himself he had prostate cancer 
that would require additional cancer treatment, the veteran 
chose to end his life.

Pursuant to 38 C.F.R. § 3.302(2), "[t]he act of suicide . . 
. is considered to be evidence of mental unsoundness."  
Accordingly, in deciding the claim for service connection for 
the cause of the veteran's death, the Board must consider 
whether the disability that caused the veteran's death, that 
is, mental unsoundness, may be service-connected, as well as 
whether it may be secondary to any of his service-connected 
disabilities.  In this case, the records of medical treatment 
are completely absent any notation of psychiatric disability 
or notations or incompetency rendering the veteran incapable 
of resisting the impulse or realizing the consequence of his 
act of suicide.  However, the veteran, in his note, indicated 
that his suicide was based on self-diagnosis of prostate 
cancer, a diagnosis not borne out by medical evidence.  Thus, 
there is some question as to whether such fear of additional 
cancer and treatment may be considered a "reasonable 
adequate motive" for the veteran's suicide.  As such, the 
Board will not dispute that the veteran's suicide was the 
result of an unsound mind, see 38 C.F.R. § 3.302, and a 
discussion of willful misconduct is not required.  The Board 
must, however, determine if this mental unsoundness (which 
will otherwise be referred to as a "psychiatric 
disability") was related to the veteran's active service or 
any service-connected disability.

A review of the entire evidentiary record reveals no 
competent diagnoses of any psychiatric disorder, to include 
any psychoses, during service, within the initial post-
service year, or at any time up until the veteran's death.  
In short, there is no competent evidence that the veteran 
suffered from any psychiatric disability.  The Board notes 
that the veteran's treating physician, although noting cancer 
recurrence and treatment therefor beginning in 1991, did not 
note the veteran to have complained of depression or other 
psychiatric symptomatology.  There is in fact nothing in the 
claims file, other than the appellant's contentions, which 
would tend to establish that the veteran suffered from a 
psychiatric disorder or that he became mentally unsound due 
to his service-connected disabilities.  

With regard to the opinions expressed by the appellant, her 
children, and the veteran's Rabbi as to the veteran's mental 
state, the record does not reveal that any of those 
individuals possesses any medical expertise; nor have they 
claimed such expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Although such individuals are 
competent to relate observance of the veteran's mental state 
as demonstrated by his outward expressions of fear or 
depression, etc., they are not competent to establish that 
the veteran developed any psychiatric disability attributable 
to his service-connected cancer, and fears of cancer 
treatment, and that such psychiatric disability in turn 
caused the veteran's suicide.  See Standin v. Brown, 8 Vet. 
App. 280 (1995); Zang v. Brown, 8 Vet. App. 246 (1995); and 
Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  Simply 
stated, the appellant and her representative are not 
competent to provide a medical opinion as the etiology of the 
veteran's suicide, or whether the veteran developed a 
psychiatric disability due
to service or service-connected disability.  As noted, the 
competent medical evidence is devoid of any diagnoses of 
psychiatric disability or any physician notation of an 
unsound mental state.  The Board also notes the suicide note 
purportedly left by the veteran, indicating that he performed 
such act to avoid further cancer treatment based on a self-
diagnosis of prostate cancer.  Such note is not sufficient to 
establish a nexus between mental unsoundness precipitating 
suicide and service-connected disability.  Thus, the 
appellant's case lacks competent evidence of a nexus between 
any mental unsoundness precipitating suicide and service or 
service-connected disability.

Again, the Board will not herein debate whether the evidence 
of record shows or fails to indicate an alternative 
explanation, or reasonable adequate motive for the veteran's 
actions other than mental unsoundness.  The record 
nonetheless contains no competent evidence to support the 
second threshold requirement; that said mental unsoundness is 
service-connected.  Again, service medical records are 
negative for any pertinent psychiatric problems, chronic or 
otherwise.  There is no evidence of a psychiatric disorder 
within one year following service.  Nor is there any evidence 
indicating that the veteran had a psychiatric disorder at the 
time of death which may be linked to service, years earlier.  
In the absence of any supporting clinical evidence that the 
veteran had a pertinent psychiatric disorder with nexus to 
active service or service-connected disability that 
precipitated his suicide, the Board is unable to conclude 
that there was any causal relationship between his active 
duty and his death.

In the absence of competent medical evidence establishing a 
nexus between the veteran's suicide and any service-connected 
disability, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.  The record is devoid 
of evidence that a service-related disorder caused or 
contributed substantially to the veteran's death, thus 
rendering the appellant's claim implausible and incapable of 
substantiation. 
The Board recognizes that the Court has held that there is 
some duty to assist the appellant in the completion of the 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where the claim appears to be not well-
grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found a duty to further assist in the 
development of the evidence when the appellant has reported 
the existence of evidence which could serve to render a claim 
well grounded.  In the instant case, however, the appellant 
has not identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

In July 1998, the Board referred to the RO the question of 
the appellant's entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318.  By way of guidance the Board noted that 
the underlying basis for the appellant's 1318 contention was 
that the 100 percent evaluation assigned to service-connected 
carcinoma of the thyroid, with regional metastases, post-
operative, with hypoparathyroidism, effective from February 
3, 1996, until March 31, 1971, was improperly reduced by the 
RO, without adherence to 38 C.F.R. §§ 3.105(e), 3.343, 3.344 
(1971) as extant at the time of the September 1971 
implementing decision.  The representative cited Dofflemeyer 
v. Derwinski, 2 Vet. App. 277 (1992) and argues that such 
rating decision resulted from the RO's failure to follow 
applicable statutory or regulatory commands and is 
necessarily void ab initio, thus establishing the veteran's 
100 percent evaluation for the requisite 10-year period.  In 
the alternative the appellant, through her representative, 
argued that the veteran was not properly notified of the 
reduction and that therefore, finality did not attach to the 
RO's reduction decision.  See Meeks v. Brown, 5 Vet. App. 
284, 287 (1993); see also 38 C.F.R. § 20.1106 (1999); 
C.F.R. § 3.105(a) (1999).

The RO included denial of benefits pursuant to 38 U.S.C.A. 
§ 1318 in the supplemental statement of the case issued in 
August 1999.  The reasons and bases indicate that such denial 
was based on the fact that a 100 percent evaluation would be 
warranted only based on the veteran's cancer recurrence in 
1992, less than 10 years prior to his death.  See Weaver v. 
Brown, 12 Vet. App. 229 (1999); Wingo v. West, 11 Vet. App. 
307 (1998); Green v. Brown, 10 Vet. App. 111, 115 (1997); 
38 U.S.C.A. § 1318(b) (West 1991); 38 C.F.R. § 3.22(a)(2) 
(1999).  

The RO did not, however, address argument pertinent to the 
propriety of the 1971 reduction of the veteran's 100 percent 
evaluation post-thyroidectomy or provide the appellant with 
notice of the applicable laws and regulations thereto.  The 
Board cannot do so in the first instance.  See Bernard v 
Brown, 4 Vet. App. 384 (1993).  In particular, the Board 
notes that the RO must adjudicate such claim with 
consideration of the laws and regulations pertaining to 
rating evaluation and reductions extant at the time of the 
1971 reduction.  See 38 C.F.R. §§ 3.105(e), 3.343(a), 3.344, 
4.119, Diagnostic Codes 7900, 7903, 7905, 7914 (1971).

Accordingly, the matter is returned to the RO for the 
following:

The RO must adjudicate the propriety of 
the reduction in benefits assigned to 
post-thyroidectomy with hypothyroidism 
from 100 percent to zero percent, 
effectuated in a decision dated September 
10, 1971, consistent with laws and 
regulations extant at that time.  If the 
benefit sought remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case that includes all potentially 
applicable laws and regulations and a 
recitation of the reasons and bases for 
such denial and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

